Luke, J.
“Where a person whose regular business relates to duties as an official of a private corporation employs persons to engage in the construction of a building for himself to be used as his residence, he is not an employer, nor are the persons engaged in constructing the building employees within the meaning of the workmen’s compensation act.
“(a) Where a workman so employed suffers injury in the course of his employment, jurisdiction does not devolve on the industrial commission to award compensation under the provisions of the act.
“(b) The industrial commission not being a court of general jurisdiction, and having no authority under the statute to award compensation for injury to an employee of the character above mentioned, jurisdiction as to such matter can not be conferred by the act of the parties.”
The above are the headnotes to an opinion of the Supreme Court rendered on certiorari in this case. Eor the full opinion of that court see 167 Ga. 897 (147 S. E. 50). Under these rulings the former judgment of this court rendered in this ease on March 7, 1928, and reported in 38 Ga. App. 17, must be vacated; and the judgment of the trial court, sustaining the award of the industrial commission, is

Reversed.


Broyles, C. J., and Bloodworth, J., concur.